Citation Nr: 0721364	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  05-07 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Entitlement to service 
connection for a left foot condition. 

2.	Entitlement to service 
connection for a left leg condition. 

3.	Entitlement to service 
connection for a right foot condition. 

4.	Entitlement to service 
connection for a right leg condition. 

5.	Entitlement to service 
connection for a hip condition. 

6.	Entitlement to service 
connection for a back condition. 

7.	Entitlement to service 
connection for a heart condition. 

8.	Entitlement to service 
connection for a kidney condition.

9.	Entitlement to service 
connection for a gallbladder condition. 

10.	Entitlement to service connection for diabetes mellitus. 

11.	Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1951 to 
February 1952.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The issue on appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Board will 
advise the veteran when further action on his part is 
required.


REMAND

The veteran described his in-service injury to his left foot 
and left leg, which resulted in his medical discharge from 
the military.  The veteran's service medical records were 
found to be destroyed by fire while in the custody of 
National Personnel Records Center however, the Office of the 
Surgeon General, Department of the Army did submit records.  
According to those records the veteran was found to have a 
preexisting condition of pes planus prior to his entry into 
service.  The veteran stated that he did not have flat feet 
prior to his entry into service but instead his flat feet 
were a result of an in-service injury.  The veteran filed a 
Correction of Military Record form in September 2003. 

In January 2003 a physician at the VA podiatry clinic stated 
that there was an old medial malleloar fracture and also a 
subtalar joint (STJ) fusion secondary to trauma.  The VA 
physician did not elaborate as to what the trauma was.  
Accordingly, the RO should arrange for the veteran to undergo 
a VA examination by a physician in order to obtain a 
competent medical opinion as to whether the veteran's current 
left foot condition and left leg condition is consistent with 
the veteran's reported in-service injury or if it is a 
natural progression of preexisting pes planus.  

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655 (2005).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
veteran and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file copy(ies) of 
the notice(s) of the examination sent to him by the pertinent 
VA medical facility at which the examination is to take 
place.  

In addition to denying service connection for a left foot 
condition and a left leg condition the June 2003 RO rating 
decision also denied service connection for a right foot 
condition, a right leg condition, a hip condition, a back 
condition, a heart condition, a kidney condition, a 
gallbladder condition, diabetes mellitus, and hypertension. 

In December 2003 the veteran filed a Notice of Disagreement 
(NOD) in regards to the June 2003 rating decision, the Board 
notes that the veteran referred to it as the July 2003 rating 
decision since that was the date of the notice letter.  
However, the RO did not issue a Statement of the Case (SOC) 
for the issues of service connection for a right foot 
condition, a right leg condition, a hip condition, a back 
condition, a heart condition, a kidney condition, a 
gallbladder condition, diabetes mellitus, and hypertension.  
In order to comply with due process requirements, a remand is 
in order for the RO to prepare an SOC on the issues of 
service connection listed herein above.  Manlincon v. West, 
12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 
(1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that the veteran provide 
sufficient information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records for the veteran's left foot 
condition and left leg condition.  The 
veteran also should be informed that he 
may submit evidence to support his claim.  
The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.   The RO should arrange for the 
veteran to be given an evaluation at an 
appropriate VA facility.  The entire 
claims file must be made available to the 
physician designated to examine the 
veteran, and the examination reports 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

The examiner should determine the likely 
etiology of the veteran's current left 
leg condition and left foot condition, 
i.e.  if it is at least as likely as not 
that his pes planus preexisted military 
service or was the pes planus a result of 
his reported in-service injury and if the 
veteran's pes planus preexisted military 
service if it was at least as likely as 
not aggravated by military service. 

The examiner must explain the rationale 
for all opinions given.  If the examiner 
cannot reach an opinion without resorting 
to speculation, the examiner should so 
state and explain the basis for such 
determination.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the veteran's claim 
for service connection for left foot 
condition and service connection for left 
leg condition. 

4.  The RO must take the appropriate 
steps to issue the veteran an SOC 
addressing the issues of service 
connection for a right foot condition, a 
right leg condition, a hip condition, a 
back condition, a heart condition, a 
kidney condition, a gallbladder 
condition, diabetes mellitus, and 
hypertension.  These issuances must 
include all relevant laws and 
regulations, and a complete description 
of the veteran's rights and 
responsibilities in perfecting an appeal 
in these matters.  

5.  Thereafter, if the veteran files a 
timely Substantive Appeal on any of these 
issues, the RO should undertake any 
indicated development and adjudicate any 
pending claims in light of the entire 
evidentiary record.  

6.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford him the appropriate time period for 
response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 41 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




